Citation Nr: 0701922	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  94-39 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a psychiatric disability has been 
received, and if so, whether service connection for that 
disability is established.  

2.  Entitlement to an increased rating for a respiratory 
disability (bronchial asthma/bronchitis), currently rated 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision that denied the veteran's 
claims.

In June 2004, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

In October 2004, the Board remanded these matters to the RO 
for further action.  After accomplishing the requested action 
to the extent possible, the RO continued the denial of each 
claim and returned these matters to the Board for further 
appellate consideration.

The reopened issue of service connection for a psychiatric 
disorder and the issue of an increased rating for bronchial 
asthma are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the application to reopen the issue of service 
connection for a psychiatric disorder has been completed.

2.  In an unappealed May 1970 decision, the RO denied service 
connection for a psychiatric disorder.  The May 1970 decision 
is final.

3.  Evidence received since the last final denial includes 
some evidence which was not previously submitted to agency 
decisionmakers, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The May 1970 RO decision, which denied entitlement to 
service connection for a psychiatric disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been received to reopen a 
claim for service connection for a psychiatric disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for a 
psychiatric disorder, the Board finds that all notification 
and development action needed to render a fair decision on 
this aspect of the appeal has been accomplished.

New and material

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions; service medical 
records; VA medical records; and post-service private 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In the present case, a claim for service connection for a 
psychiatric disorder was previously denied by the RO in a May 
1970 decision.  Although final, the claim may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7104; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991). 

As regards petitions to reopen filed prior to August 29, 
2001, 38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 
[Parenthetically, the Board notes the regulations 
implementing the VCAA include a revision of 38 C.F.R. § 
3.156. However, that revision applies only to claims filed on 
and after August 29, 2001. Given that the claim was received 
prior to August 29, 2001, the Board will apply the version of 
38 C.F.R. § 3.156(a) in effect prior to August 29, 2001.]

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence received by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

When the RO originally denied the claim for service 
connection for a psychiatric disorder in May 1970, it found 
that the evidence of a psychiatric disorder was not shown 
during service.  

Additional evidence submitted since the May 1970 decision 
includes a private June 2004 medical opinion from Eli S. 
Rojas Davis, M.D., the veteran's psychiatrist.  The veteran's 
psychiatrist assessed that the veteran developed a depression 
as a result of his service-connected bronchial asthma.  Given 
that the veteran's service-connected bronchial asthma 
developed during service, it is possible that the veteran's 
psychiatric disorder, diagnosed as depression, also developed 
as a result of the bronchial asthma during service or within 
a year of discharge.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

This new evidence, when considered with the evidence 
previously of record, contributes "to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability."  Hodge v. West, 115 F.3d 
1356, 1363 (Fed. Cir. 1998).  Thus, such evidence is both new 
and material, as it was not previously submitted to VA, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
in effect prior to August 29, 2001.

Thus, the Board finds that the previously denied claim for 
service connection for a psychiatric disorder has been 
reopened by new and material evidence, and the claim must be 
reviewed on a de novo basis.  Manio, supra.  Accordingly the 
claim is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a psychiatric disorder is reopened.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

In light of the reopened claim, the Board notes that service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Additionally, certain chronic diseases, such as a psychosis, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With respect to the reopened service-connection claim for a 
psychiatric disorder, the Board finds that the veteran should 
be afforded an examination by a psychiatrist to determine 
whether he currently has a psychiatric disorder and, if so, 
whether the current psychiatric disorder was incurred during 
or after service, to include as secondary to his service-
connected bronchial asthma.  

With respect to the claim for an increased rating for 
bronchial asthma, the Board notes that this disorder is rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6602 (2006).  
Disability evaluations for respiratory disorders under those 
criteria are, in part, established by specific test level 
results upon administration of pulmonary function tests (PFT) 
after bronchodilatation.  See Federal Register, Volume 61, 
No. 173, September 5, 1996, page 46720-46731.  (Comments to 
Final Rule).  

The Board notes that the recent August 2005 VA pulmonary 
function test report does not include the post-bronchilator 
results.  Therefore, a completed respiratory examination 
should be scheduled that includes pre and post-bronchodilator 
results.

Ongoing medical records for the claimed disabilities on 
appeal should also be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

As these matters are being remanded, the RO should take the 
opportunity to ensure that VA has complied with the duties to 
notify and assist the veteran with regard to his reopened 
claim for service connection for a psychiatric disorder and 
an increased rating for bronchial asthma.  VA notification 
should include notice of information regarding proper ratings 
and effective dates of awards.  (See Dingess v. Nicholson, 19 
Vet. App. 473 (2006)).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should ensure that the 
appellant is issued proper notification 
appropriate for his claim of entitlement 
to service connection for a psychiatric 
disorder and an increased rating for 
bronchial asthma, which provides the 
notices required under the relevant 
portions of the VCAA, its implementing 
regulations, and pertinent case law.  The 
RO should specifically provide the 
veteran appropriate notice as to the 
rating of disabilities and effective 
date(s) of any award of compensation in 
accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should request that the 
veteran identify any VA and non-VA health 
care providers that have treated him for 
a psychiatric disorder and bronchial 
asthma.  After receiving this information 
and any necessary releases, the RO should 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already on file.

3.  The RO should contact the appropriate 
VA medical facility to schedule the 
veteran for a VA examination with an 
examiner with appropriate expertise to 
opine as to whether it is at least likely 
as not (i.e., there is at least a 50 
percent probability) that the veteran has 
a psychiatric disorder, currently 
diagnosed as depression, that is either 
directly as a result of service or as 
secondary to service-connected bronchial 
asthma.  The physician should address the 
VA and private treatment records, 
specifically to include the June 2004 
private psychiatric opinion provided by 
Dr. Davis that links the veteran's 
current depression to his service 
connected bronchial asthma.  The claims 
folder must be provided to and reviewed 
by the examiner.  All findings necessary 
for rating a psychiatric disorder should 
be set forth in detail.

4.  The RO should also schedule the 
veteran for a VA pulmonary examination 
for the purpose of determining the 
current severity of his service-connected 
bronchial asthma.  All indicated tests 
should be completed, to include pulmonary 
function tests which report the veteran's 
FEV-1 and FEV-1/FVC.  If there are any 
conflicts with respect to the FEV-1 and 
FEV-1/FVC findings, the examiner should 
state which finding most accurately 
reflects the current level of disability.  
The PFT should be performed post 
bronchodilator.  All findings should be 
reported in detail.  The examiner should 
report whether the veteran takes daily 
inhalational or oral bronchodilator 
therapy, or inhalational anti-
inflammatory medication, and this should 
be verified by a review of the veteran's 
records showing that he was prescribed 
this type of therapy.  The examiner 
should also report the number of times 
the veteran is seen on a monthly basis by 
his physician for exacerbation of his 
bronchial asthma.  The claims file should 
be made available to and reviewed by the 
examiner.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  The RO should then readjudicate the 
claims on appeal.  If any benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


